890 F.2d 416
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie JACKSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-1439.
United States Court of Appeals, Sixth Circuit.
Nov. 29, 1989.

Before KEITH, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed a motion to vacate sentence under 28 U.S.C. Sec. 2255 and a motion to disqualify District Judge Avern Cohn under 28 U.S.C. Sec. 455.  The district court denied both motions and this appeal followed.  The parties have briefed the issues, petitioner proceeding without counsel.


3
Upon consideration, we find that the district court correctly denied both motions.  Petitioner's motion to vacate encompasses parole revocation decisions, more properly the subject of a petition for habeas corpus relief under 28 U.S.C. Sec. 2241, as well as matters that were or could have been raised on direct appeal.  A motion to vacate is not a substitute for a direct appeal.    United States v. Duhart, 511 F.2d 7 (6th Cir.), cert. dismissed, 421 U.S. 1006 (1975).  We also note that petitioner did not support his motion to disqualify with the slightest factual foundation required by 28 U.S.C. Sec. 455.  The motions lack merit.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.